Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 1 of 12 PageID #: 482




         EXHIBITB
      Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 2 of 12 PageID #: 483



        Generated on: This page was generated by TSDR on 2019-07-06 12:13:58 EDT
                 Mark:




   US Serial Number: 86168793                                                        Application Filing Jan. 17,2014
                                                                                                 Date:
             Register: Principal
           Mark Type: Trademark
               Status: An opposition after publication is pending at the Trademark Trial and Appeal Board. For further information, see TIABVUE on the
                       Trademark Trial and Appeal Board web page.
         Status Date: Mar. 22, 2017
    Publication Date: Jun. 24, 2014



                                                                    Mark Information
          Mark Literal None
           Elements:
 Standard Character No
            Claim:
        Mark Drawing 2- AN ILLUSTRATION DRAWING WITHOUT ANY WORDS(S)/ LETTER(S)/NUMBER(S)
               Type:
       Description of The mark consists of the uniquely shaped three-dimensional configuration for the body portion of the guitar with a curved base,
               Mark: rounded body shape, and stylized cutaway rounded curves at the top left and right of the guitar body as illustrated in the drawing by the
                      solid lines. The guitar strings, bridge and pickup as shown in broken lines are not a part of the mark and serves only to show the
                      position and placement of the mark.
   Color(s) Claimed: Color is not claimed as a feature of the mark.
            Acquired In whole
      Distinctiveness
                Claim:
       Design Search 22.01.06- Banjos; Ukuleles; Guitars
            Code(s):

                                                      Related Properties Information
 Claimed Ownership 2007277
              of US
      Registrations:

                                                                   Goods and Services
Note:
The following symools indicate that the registrant/owner has amendea the goods/services:
    • Brackets [ .. ] indicate deleted goods/services;
    • Double parenthesis (( .. )) ide11tify any goods/services not claimed in a Section 15 affidavit of incontestability; and
    • Astensks * .. *identify additional (new) wording in the goods/services.

                   For: stringed musical instruments
         International 015- Primary Class                                                U.S Class(es): 002, 021, 036
            Class(es):
        Class Status: ACTIVE
                Basis: 1(a)
       Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 3 of 12 PageID #: 484


                First Use: Dec. 31, 1958                                Use in Commerce: Dec. 31, 1958

                                                Basis Information (Case Level)
                   Filed Use: Yes                           Currently Use: Yes                             Amended Use: No
                   Filed ITU: No                             Currently ITU: No                             Amended ITU: No
                   Filed 44D: No                            Currently 44D: No                              Amended 44D: No
                   Filed 44E: No                            Currently 44E: No                              Amended 44E: No
                   Filed 66A: No                            Currently 66A: No
           Filed No Basis: No                           Currently No Basis: No

                                                Current Owner(s) Information
          Owner Name: Gibson Brands, Inc.
     Owner Address: 309 Plus Park Boulevard
                    Nashville, TENNESSEE 37217
                    UNITED STATES
   Legal Entity Type: CORPORATION                                        State or Country DELAWARE
                                                                        Where Organized:

                                            Attorney/Corres ondence Information
                                                                  Attorney of Record
      Attorney Name: Andrea E. Bates
    Attorney Primary abates@bates-bates.com                                Attorney Email Yes
     Email Address:                                                           Authorized:
                                                                    Correspondent
      Correspondent ANDREAE BATES
      Name/Address: BATES & BATES LLC
                    1890 MARIETIA BLVD NW
                    ATLANTA, GEORGIA 30318-2803
                    UNITED STATES
                  Phone: 404-228-7439                                                  Fax: 404-963-6231
    Correspondent e- abates@bates-bates.com                              Correspondent e- Yes
               mail:                                                      mail Authorized:
                                                          Domestic Representative - Not Found

                                                         Prosecution History
----------------------------------------                                    ---------~------------------------------------------

                                                                                                                               Proceeding
   Date                 Description
                                                                                                                               Number
Mar. 20, 2017        TTAB RELEASE CASE TO TRADEMARKS                                                                         218879
Mar. 20,2017         OPPOSITION TERMINATED NO. 999999                                                                        218879
Mar. 20,2017         OPPOSITION DISMISSED NO. 999999                                                                         218879
Mar. 01,2017         ASSIGNMENT OF OWNERSHIP NOT UPDATED AUTOMATICALLY
Aug. 24, 2016        ASSIGNMENT OF OWNERSHIP NOT UPDATED AUTOMATICALLY
Oct. 16, 2014        OPPOSITION INSTITUTED NO. 999999                                                                        218879
Jul. 23, 2014        EXTENSION OF TIME TO OPPOSE RECEIVED
Jun.24,2014          OFFICIAL GAZETTE PUBLICATION CONFIRMATION E-MAILED
Jun.24,2014          PUBLISHED FOR OPPOSITION
Jun.04,2014          NOTIFICATION OF NOTICE OF PUBLICATION E-MAILED
May 21, 2014         LAW OFFICE PUBLICATION REVIEW COMPLETED                                                                 68171
May 15, 2014         APPROVED FOR PUB- PRINCIPAL REGISTER
May 15, 2014         TEAS/EMAIL CORRESPONDENCE ENTERED                                                                       68171
May 15, 2014         CORRESPONDENCE RECEIVED IN LAW OFFICE                                                                   68171
May 13, 2014         ASSIGNED TO LIE                                                                                         68171
Apr. 28, 2014        TEAS RESPONSE TO OFFICE ACTION RECEIVED
Apr. 24, 2014        TEAS RESPONSE TO OFFICE ACTION RECEIVED
Apr. 22, 2014        NOTIFICATION OF NON-FINAL ACTION E-MAILED                                                               6325
      Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 4 of 12 PageID #: 485


Apr. 22, 2014     NON-FINAL ACTION E-MAILED                                                                  6325
Apr. 22, 2014     NON-FINAL ACTION WRITIEN                                                                   80804
Apr. 22, 2014     ASSIGNED TO EXAMINER                                                                       80804
Jan.31,2014       NOTICE OF DESIGN SEARCH CODE E-MAILED
Jan.30,2014       NEW APPLICATION OFFICE SUPPLIED DATA ENTERED IN TRAM
Jan.21,2014       NEW APPLICATION ENTERED IN TRAM

                                           TM Staff and Location Information
                                                            TM Staff Information
        TM Attorney: SINGH, TEJBIR                                          Law Office LAW OFFICE 106
                                                                            Assigned:
                                                                File Location
   Current Location: TTAB                                           Date in Location: Mar. 22, 2017

                                      Assignment Abstract Of Title Information
----------------------------~

  Summary
 Total Assignments: 7                                                       Applicant: Gibson Brands, Inc.

                                                     Assignment 1 of 7
        Conveyance: SECURITY INTEREST
         Reel/Frame: 5853/0063                                                  Pages: 41
     Date Recorded: Aug. 11,2016
          Supporting assi gnment-tm-5853-0063.pdf
         Documents:
                                                                 Assignor
                Name: GIBSON BRANDS, INC.                              Execution Date: Aug. 03, 2016
   Legal Entity Type: CORPORATION                                   State or Country DELAWARE
                                                                   Where Organized:
                                                                 Assignee
                Name: WELLS FARGO BANK. NATIONAL ASSOCIATION , AS COLLATERAL AGENT
   Legal Entity Type: NATIONAL BANKING ASSOCIATION                  State or Country UNITED STATES
                                                                   Where Organized:
            Address: 625 MARQUETIE AVENUE
                     CORP. TRUST SERVICES MAC N9311-110
                     MINNEAPOLIS, MINNESOTA 55479
                                                               Correspondent
      Correspondent TRACEY D. BENNETI
             Name:
      Correspondent C/0 GOODWIN PROCTER LLP
           Address: 620 8TH AVE.
                    NEW YORK, NY 10018
                                                     Domestic Representative ·Not Found

                                                            Assignment 2 of 7
        Conveyance: SECURITY INTEREST
         Reel/Frame: 5854/0242                                                  Pages: 42
     Date Recorded: Aug. 11, 2016
         Supporting assignment-tm-5854-0242.pdf
         Documents:
                                                                 Assignor
                Name: GIBSON BRANDS INC.                               Execution Date: Aug. 03, 2016
  Legal Entity Type: CORPORATION                                    State or Country DELAWARE
                                                                   Where Organized:
                                                                 Assignee
                Name: BANK OF AMERICA N.A .. AS ADMINISTRATIVE AGENT
   Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 5 of 12 PageID #: 486


Legal Entity Type: NATIONAL BANKING ASSOCIATION                  State or Country UNITED STATES
                                                                Where Organized:
        Address: 300 GALLERIA PARKWAY
                 ATLANTA, GEORGIA 30339
                                                            Correspondent
  Correspondent TRACEY D. BENNETT
         Name:
  Correspondent C/0 GOODWIN PROCTER LLP
       Address: 620 8TH AVE.
                NEW YORK, NY 10018
                                                  Domestic Representative - Not Found

                                                         Assignment 3 of 7
    Conveyance: ASSIGNMENT OF SECURITY INTEREST
     Reel/Frame: 5855/0023                                                  Pages: 89
  Date Recorded: Aug. 15,2016
      Supporting assignment-tm-5855-0023.pdf
     Documents:
                                                               Assignor
          Name: WELLS FARGO BANK, NATIONAL                        Execution Date: Aug. 08, 2016
                ASSOCIATION, AS COLLATERAL AGENT
Legal Entity Type: NATIONAL BANKING ASSOCIATION                  State or Country UNITED STATES
                                                                Where Organized:
                                                               Assignee
          Name: WILMINGTON TRUST , NATIONAL ASSOCIATION , AS COLLATERAL AGENT
Legal Entity Type: NATIONAL BANKING ASSOCIATION                  State or Country UNITED STATES
                                                                Where Organized:
        Address: 50 SOUTH SIXTH STREET, SUITE 1290
                 MINNEAPOLIS, MINNESOTA 55402
                                                            Correspondent
  Correspondent TRACEY D. BENNETT
         Name:
  Correspondent C/0 GOODWIN PROCTER LLP
       Address: 620 8TH AVE.
                NEW YORK, NY 10018
                                                  Domestic Representative - Not Found

                                                         Assignment 4 of 7
    Conveyance: SECOND LIEN INTELLECTUAL PROPERTY SECURITY AGREEMENT
     Reel/Frame: 5987/0001                                                  Pages: 109
  Date Recorded: Feb. 17, 2017
      Supporting assignment-tm-5987-0001. pdf
     Documents:
                                                               Assignor
          Name: GIBSON BRANDS, INC.                               Execution Date: Feb. 15,2017
Legal Entity Type: CORPORATION                                   State or Country DELAWARE
                                                                Where Organized:

          Name: GIBSON INTERNATIONAL SALES LLC                    Execution Date: Feb. 15,2017
Legal Entity Type: LIMITED LIABILITY COMPANY                     State or Country DELAWARE
                                                                Where Organized:

          Name: GIBSON PRO AUDIO CORP.                            Execution Date: Feb. 15,2017
Legal Entity Type: CORPORATION                                   State or Country CALIFORNIA
                                                                Where Organized:

          Name: GIBSON INNOVATIONS USA INC.                       Execution Date: Feb. 15,2017
Legal Entity Type: CORPORATION                                   State or Country DELAWARE
                                                                Where Organized:
   Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 6 of 12 PageID #: 487


          Name: BALDWIN PIANO, INC.                              Execution Date: Feb. 15,2017
Legal Entity Type: CORPORATION                                  State or Country DELAWARE
                                                               Where Organized:
                                                              Assignee
          Name: BANK OF AMERICA N.A., AS AGENT
Legal Entity Type: NATIONAL ASSOCIATION                         State or Country UNITED STATES
                                                               Where Organized:
        Address: 300 GALLERIA PKWY
                 SUITE 800
                 ATLANTA, GEORGIA 30339
                                                           Correspondent
  Correspondent MICHELLE FOY, WINSTON & STRAWN LLP
         Name:
  Correspondent 35 WEST WACKER DRIVE
       Address: SUITE 4200
                CHICAGO, IL 60601-9703
                                                 Domestic Representative • Not Found

                                                        Assignment 5 of 7

    Conveyance: SECURITY INTEREST
     Reel/Frame: 6391/0924                                                 Pages: 28
  Date Recorded: May 24,2018
     Supporting assi gnment-tm-6391-0924.pdf
     Documents:
                                                              Assignor
          Name: GIBSON BRANDS. INC.                              Execution Date: May 18, 2018
Legal Entity Type: CORPORATION                                  State or Country No Place Where Organized Found
                                                               Where Organized:
                                                              Assignee
          Name: CORTLAND CAPITAL MARKET SERVICES LLC
Legal Entity Type: LIMITED LIABILITY COMPANY                    State or Country DELAWARE
                                                               Where Organized:
       Address: 225 W. WASHINGTON STREET, 9TH FLOOR
                CHICAGO, ILLINOIS 60606
                                                           Correspondent
  Correspondent JILL C. BRAIBANTI
         Name:
  Correspondent PAUL WEISS RIFKIND WHARTON & GARRISON
       Address: 1285 AVENUE OF THE AMERICAS
                NEW YORK, NY 10019
                                                 Domestic Representative • Not Found

                                                        Assignment 6 of 7

    Conveyance: RELEASE BY SECURED PARTY
     Reel/Frame: 6616/0731                                                 Pages: 205
  Date Recorded: Apr. 08,2019
      Supporting assignment-tm-6616-0731.pdf
     Documents:
                                                              Assignor
          Name: CORTLAND CAPITAL MARKET SERVICES LLC             Execution Date: Oct. 04,2018
Legal Entity Type: CORPORATION                                  State or Country No Place Where Organized Found
                                                               Where Organized:

          Name: WILMINGTON TRUST, NATIONAL                       Execution Date: Oct. 04, 2018
                ASSOCIATION
Legal Entity Type: CORPORATION                                  State or Country No Place Where Organized Found
                                                               Where Organized:
  DBA, AKA, TA, FORMERLY WELLS FARGO BANK, NATIONAL
      Formerly: ASSOCIATION
   Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 7 of 12 PageID #: 488



          Name: BANK OF AMERICA, NA                               Execution Date: Oct. 04, 2018
Legal Entity Type: CORPORATION                                   State or Country No Place Where Organized Found
                                                                Where Organized:
                                                               Assignee
          Name: GIBSON BRANDS, INC.
Legal Entity Type: CORPORATION                                   State or Country DELAWARE
                                                                Where Organized:
        Address: 309 PLUS PARK BLVD.
                 NASHVILLE, TENNESSEE 37217
                                                            Correspondent
  Correspondent ANDREA E. BATES
         Name:
  Correspondent 1890 MARIETTA BLVD., NW
       Address: ATLANTA, GA 30318
                                                  Domestic Representative - Not Found

                                                         Assignment 7 of 7
    Conveyance: SECURITY INTEREST
     Reel/Frame: 6473/0023                                                  Pages: 107
  Date Recorded: Nov. 01, 2018
      Supporting assignment-tm-6473-0023.pdf
     Documents:
                                                               Assignor
          Name: GIBSON BRANDS. INC.                               Execution Date: Nov. 01, 2018
Legal Entity Type: CORPORATION                                   State or Country DELAWARE
                                                                Where Organized:
                                                               Assignee
          Name: WELLS FARGO BANK, NATIONAL ASSOCIATION
Legal Entity Type: NATIONAL BANKING ASSOCIATION                  State or Country UNITED STATES
                                                                Where Organized:
        Address: 100 PARK AVENUE
                 NEW YORK, NEW YORK 10017
                                                            Correspondent
  Correspondent KAREEM ANSLEY
         Name:
  Correspondent STRADLEY RON ON
       Address: 100 PARK AVENUE
                NEW YORK, NY 10017
                                                  Domestic Representative -Not Found

                                                        Proceedings
Summary
      Numberof 2
    Proceedings:

                                           Type of Proceeding: Opposition
     Proceeding 91218879                                              Filing Date: Oct 16, 2014
       Number:
          Status: Pending                                             Status Date: Mar 20, 2017
    Interlocutory ELIZABETH WINTER
        Attorney:
                                                             Defendant
          Name: Gibson Brands, Inc.
  Correspondent ANDREAE BATES
       Address: BATES & BATES LLC
                1890 MARIETTA BLVD NW
                ATLANTA GA, 30318-2803
        Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 8 of 12 PageID #: 489


                       UNITED STATES
     Correspondent e- abates@bates-bates.com , kschuettinger@bates-bates.com
                mail:
Associated marks
                                                                                                                                  Serial            Registration
     Mark                                                           Application Status
                                                                                                                                  Number            Number
                                                                 Opposition Pending                                             86168793
                                                                           Plaintiff(s)
               Name: ESP Shibuya Enterprises, Inc., Cordoba Music Group, Inc., Collings Guitars, Inc., Ed Roman Enterprises, Inc., Armadillo Distribution
                     Enterprises, Inc., Schecter Guitar Research, Inc., Westheimer Corporation, Peavey Electronics
       Correspondent RONALD S BIENSTOCK
            Address: SCARINCI & HOLLENBECK LLC
                     1100 VALLEY BROOK AVE, PO BOX 790
                     LYNDHURST NJ , 07071-0790
                     UNITED STATES
     Correspondent e- rbienstock@sh-law.com , bdavis@sh-law.com , bamato@sh-law.com
                mail:
                                                                      Prosecution History
     Entry Number          History Text                                                                             Date                      Due Date
                        FILED AND FEE                                                                            Oct 16, 2014
2                       NOTICE AND TRIAL DATES SENT; ANSWER DUE:                                                 Oct 16, 2014              Nov 25,2014
3                       PENDING, INSTITUTED                                                                      Oct 16, 2014
4                       D MOT TO DISMISS: FRCP 12(B)                                                             Nov 25, 2014
5                       SUSP PEND DISP OF OUTSTNDNG MOT                                                          Dec 01, 2014
6                       P OPP/RESP TO MOTION                                                                     Dec 18,2014
7                       CHANGE OF CORRESP ADDRESS                                                                Dec 18, 2014
8                       D REPLY IN SUPPORT OF MOTION                                                             Jan 02, 2015
9                       TRIAL DATES RESET; RESPONSE DUE                                                          Mar 26, 2015
10                      P RESP TO BD ORDER/INQUIRY                                                               Mar 30, 2015
11                      D MOT TO SUSP PEND DISP CIV ACTION                                                       Apr01,2015
12                      D OBJECTION TO SHOW CAUSE RESPONSE                                                       Apr02,2015
13                      P OPP/RESP TO MOTION                                                                     Apr15,2015
14                      ANSWER                                                                                   Apr22,2015
15                      D REPLY IN SUPPORT OF MOTION                                                             Apr 24, 2015
16                      D'S MTN TO DISMISS DENIED; PROCEEDING SUSPENDED PENDING CIVIL ACTION Jun 24, 2015
17                      CHANGE OF CORRESP ADDRESS                                                                May 17, 2016
18                      RESPONSE DUE 30 DAYS (DUE DATE)                                                          Jun 27, 2016              Jul27,2016
19                      D RESP TO BD ORDER/INQUIRY                                                               Jul06,2016
20                      SUSP PEND DISP OF CIVIL ACTION                                                           Aug 08,2016
21                      W/DRAW OF OPPOSITION                                                                     Mar 17, 2017
22                      BD DECISION: DISMISSED W/ PREJ                                                           Mar 20, 2017
23                      TERMINATED                                                                               Mar 20, 2017
24                      CORRECTION TO THE BDS ORDER; SUSPENDED PENDING CIV ACTION                                Mar 20, 2017
25                      P NOT OF JUOGMT IN CIVIL ACTION                                                          Mar 22, 2017
26                      P APPEARANCE 1 POWER OF ATTORNEY                                                         Mar 22, 2017
27                      TRIAL DATES RESET                                                                        May 22, 2017
28                      D MOT FOR SUMMARY JUDGMENT                                                               Sep 01,2017
29                      D MOT TO SUSPEND PENDING MSJ                                                             Sep 01,2017
30                      SUSP PEND DISP OF OUTSTNDNG MOT                                                          Sep 06,2017
31                      STIP FOR EXT                                                                             Sep 29, 2017
32                      EXTENSION OF TIME GRANTED                                                                Oct 02, 2017
33                      STIP FOR EXT                                                                             Oct 05, 2017
34                      EXTENSION OF TIME GRANTED                                                                Oct 10, 2017
35                      P OPP/RESP TO MOTION                                                                     Oct 13, 2017
36                      D REPLY IN SUPPORT OF MOTION                                                             Oct 30, 2017
                        P'S CORRECTED DECLARATION FOR OPPOSITION TO D'S SUMMARY JUDGMENT Nov 06, 2017
37                      MOTION
        Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 9 of 12 PageID #: 490


38                          D MOT SUMMARY JUDGMENT DENIED; RESPONSE DUE; SUSPENDED                            Mar 28,2018
39                          P RESP TO BD ORDER/INQUIRY                                                        Apr 18, 2018
40                          D MOT TO STRIKE                                                                   Apr27,2018
41                          D'S NOTICE OF BANKRUPTCY                                                          May 08,2018
42                          SUSPENDED PENDING D BANKRUPTCY                                                    Jul12,2018
43                          D MOT TO RESUME PROCEEDINGS                                                       Feb 04, 2019
44                          RESPONSE DUE                                                                      Jun 08, 2019
45                          P RESP TO BD ORDER/INQUIRY                                                        Jun 27, 2019

                                                        Type of Proceeding: Extension of Time

             Proceeding 86168793                                                  Filing Date: Jul23, 2014
               Number:
                 Status: Terminated                                               Status Date: Oct 22, 2014
            Interlocutory
                Attorney:
                                                                      Defendant
                  Name: Gibson Brands, Inc.
       Correspondent ANDREA E. BATES
            Address: BATES & BATES, LLC
                     1890 MARIETTA BLVD NW
                     ATLANTA GA, 30318-2803
Associated marks
                                                                                                                               Serial         Registration
     Mark                                                      Application Status
                                                                                                                               Number         Number
                                                             Opposition Pending                                              86168793
                                                                 Potential Opposer(s)
                  Name: U.S. Music Corporation
       Correspondent Ronald S. Bienstock, Esq.
            Address: Bienstock & Michael, P.C.
                     411 Hackensack Avenue, 7th Floor
                     Hackensack NJ , 07601
                     UNITED STATES
     Correspondent e- ip@musicesg.com
                mail:
Associated marks
                                                                                                                                        Registration
     Mark                                                                               Application Status      Serial Number
                                                                                                                                        Number

                  Name: ESP Shibuya Enterprises, Inc.
       Correspondent Ronald S. Bienstock, Esq.
            Address: Bienstock & Michael, P.C.
                     411 Hackensack Avenue, 7th Floor
                     Hackensack NJ , 07601
                     UNITED STATES
     Correspondent e- ip@musicesg.com
                mail:
                  Name: Cordoba Music Group, Inc.
       Correspondent Ronald S. Bienstock, Esq.
            Address: Bienstock & Michael, P.C.
                     411 Hackensack Avenue, 7th Floor
                     Hackensack NJ , 07601
                     UNITED STATES
     Correspondent e- ip@musicesg.com
                mail:
                  Name: Collings Guitars, Inc.
       Correspondent Ronald S. Bienstock, Esq.
            Address: Bienstock & Michael, P.C.
                     411 Hackensack Avenue, 7th Floor
                     Hackensack NJ , 07601
                     UNITED STATES
     Correspondent e- ip@musicesg.com
                mail:
  Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 10 of 12 PageID #: 491


          Name: Fender Musical Instruments Corporation
  Correspondent Oscar L. Alcantara
       Address: Goldberg Kohn Ltd.
                55 East Monroe Street, Suite 3300
                Chicago IL, 60603
                UNITED STATES
Correspondent e- tmapps@goldbergkohn.com
           mail:
          Name: Ed Roman Enterprises, Inc.
  Correspondent Ronald S. Bienstock, Esq.
       Address: Bienstock & Michael, P.C.
                411 Hackensack Avenue, 7th Floor
                Hackensack NJ , 07601
                UNITED STATES
Correspondent e- ip@musicesg.com
           mail:
          Name: Armadillo Enterprises, Inc.
  Correspondent Ronald S. Bienstock, Esq.
       Address: 411 Hackensack Avenue, 7th Floor
                Hackensack NJ , 07601
                UNITED STATES
Correspondent e- ip@musicesg.com
           mail:
          Name: Schecter Guitar Research, Inc.

  Correspondent Ronald S. Bienstock, Esq.
       Address: Bienstock & Michael, P.C.
                411 Hackensack Avenue, 7th Floor
                Hackensack NJ , 07601
                UNITED STATES
Correspondent e- ip@musicesg.com
           mail:
          Name: Fred W. Gretsch Enterprises, Ltd.

  Correspondent Oscar L. Alcantara
       Address: Goldberg Kohn Ltd.
                55 East Monroe Street, Suite 3300
                Chicago IL , 60603
                UNITED STATES
Correspondent e- tmapps@goldbergkohn.com
           mail:
          Name: Westheimer Corporation

  Correspondent Ronald S. Bienstock, Esq.
       Address: Bienstock & Michael, P.C.
                411 Hackensack Avenue, 7th Floor
                Hackensack NJ , 07601
                UNITED STATES
Correspondent e- ip@musicesg.com
           mail:

          Name: Peavey Electronics Corporation
  Correspondent Ronald S. Bienstock, Esq.
       Address: Bienstock & Michael, P.C.
                411 Hackensack Avenue, 7th Floor
                Hackensack NJ , 07601
                UNITED STATES
Correspondent e- ip@musicesg.com
           mail:
          Name: Warwick GmbH & Co. Music Equipment KG

  Correspondent Ronald S. Bienstock, Esq.
       Address: 411 Hackensack Avenue, 7th Floor
                Hackensack NJ , 07601
                UNITED STATES
Correspondent e- ip@musicesg.com
           mail:
          Name: James Trussart Guitars, Inc.
       Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 11 of 12 PageID #: 492


       Correspondent Ronald S. Bienstock, Esq.
            Address: Bienstock & Michael, P.C.
                     411 Hackensack Avenue, 7th Floor
                     Hackensack NJ , 07601
                     UNITED STATES
     Correspondent e· ip@musicesg.com
                mail:
               Name: JS Technologies, Inc.
       Correspondent Ronald S. Bienstock, Esq.
            Address: Bienstock & Michael, P.C.
                     411 Hackensack Avenue, 7th Floor
                     Hackensack NJ , 07601
                     UNITED STATES
     Correspondent e- ip@musicesg.com
                mail:
               Name: Premier Builders Guild, LLC
       Correspondent Ronald S. Bienstock, Esq.
            Address: Bienstock & Michael, P.C.
                     411 Hackensack Avenue, 7th Floor
                     Hackensack NJ , 07601
                     UNITED STATES
     Correspondent e- ip@musicesg.com
                mail:
               Name: Sadowsky Guitars, Ltd.
       Correspondent Ronald S. Bienstock, Esq.
            Address: Bienstock & Michael, P.C.
                     411 Hackensack Avenue, 7th Floor
                     Hackensack NJ , 07601
                     UNITED STATES
     Correspondent e- ip@musicesg.com
                mail:
               Name: John Hornby Skewes & Co., Ltd.
       Correspondent Ronald S. Bienstock, Esq.
            Address: Bienstock & Michael, P.C.
                     411 Hackensack Avenue, 7th Floor
                     Hackensack NJ , 07601
                     UNITED STATES
     Correspondent e- ip@musicesg.com
                mail:
                                                            Prosecution History
     Entry Number         History Text                                              Date       Due Date
                       INCOMING- EXT TIME TO OPPOSE FILED                         Jul23,2014
2                      EXTENSION OF TIME GRANTED                                  Jul23,2014
3                      INCOMING- EXT TIME TO OPPOSE FILED                         Jul23,2014
4                      EXTENSION OF TIME GRANTED                                  Jul23,2014
5                      INCOMING- EXT TIME TO OPPOSE FILED                         Jul23,2014
6                      EXTENSION OF TIME GRANTED                                  Jul23,2014
7                      INCOMING- EXT TIME TO OPPOSE FILED                         Jul23,2014
8                      EXTENSION OF TIME GRANTED                                  Jul23,2014
9                      INCOMING- EXT TIME TO OPPOSE FILED                         Jul23,2014
10                     EXTENSION OF TIME GRANTED                                  Jul23,2014
11                     INCOMING- EXT TIME TO OPPOSE FILED                         Jul23,2014
12                     EXTENSION OF TIME GRANTED                                  Jul23,2014
13                     INCOMING- EXT TIME TO OPPOSE FILED                         Jul23,2014
14                     EXTENSION OF TIME GRANTED                                  Jul23,2014
15                     INCOMING- EXT TIME TO OPPOSE FILED                         Jul23,2014
16                     EXTENSION OF TIME GRANTED                                  Jul23,2014
17                     INCOMING- EXT TIME TO OPPOSE FILED                         Jul23,2014
18                     EXTENSION OF TIME GRANTED                                  Jul23,2014
19                     INCOMING- EXT TIME TO OPPOSE FILED                         Jul23,2014
20                     EXTENSION OF TIME GRANTED                                  Jul23,2014
     Case 4:19-cv-00358-ALM Document 12-2 Filed 07/08/19 Page 12 of 12 PageID #: 493


21             INCOMING- EXT TIME TO OPPOSE FILED             Jul23,2014
22             EXTENSION OF TIME GRANTED                      Jul23,2014
23             INCOMING- EXT TIME TO OPPOSE FILED             Jul23,2014
24             EXTENSION OF TIME GRANTED                      Jul23,2014
25             INCOMING- EXT TIME TO OPPOSE FILED             Jul23,2014
26             EXTENSION OF TIME GRANTED                      Jul23,2014
27             INCOMING- EXT TIME TO OPPOSE FILED             Jul23,2014
28             EXTENSION OF TIME GRANTED                      Jul23,2014
29             INCOMING- EXT TIME TO OPPOSE FILED             Jul23,2014
30             EXTENSION OF TIME GRANTED                      Jul23, 2014
31             INCOMING- EXT TIME TO OPPOSE FILED             Jul23,2014
32             EXTENSION OF TIME GRANTED                      Jul23,2014
33             INCOMING- EXT TIME TO OPPOSE FILED             Jul23,2014
34             EXTENSION OF TIME GRANTED                      Jul23,2014
35             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
36             EXTENSION OF TIME GRANTED                      Aug 20, 2014
37             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
38             EXTENSION OF TIME GRANTED                      Aug 20, 2014
39             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
40             EXTENSION OF TIME GRANTED                      Aug 20,2014
41             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20,2014
42             EXTENSION OF TIME GRANTED                      Aug 20, 2014
43             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
44             EXTENSION OF TIME GRANTED                      Aug 20, 2014
45             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
46             EXTENSION OF TIME GRANTED                      Aug 20, 2014
47             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
48             EXTENSION OF TIME GRANTED                      Aug 20, 2014
49             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20,2014
50             EXTENSION OF TIME GRANTED                      Aug 20, 2014
51             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
52             EXTENSION OF TIME GRANTED                      Aug 20, 2014
53             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
54             EXTENSION OF TIME GRANTED                      Aug 20, 2014
55             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
56             EXTENSION OF TIME GRANTED                      Aug 20, 2014
57             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
58             EXTENSION OF TIME GRANTED                      Aug 20, 2014
59             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20,2014
60             EXTENSION OF TIME GRANTED                      Aug 20,2014
61             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20,2014
62             EXTENSION OF TIME GRANTED                      Aug 20, 2014
63             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
64             EXTENSION OF TIME GRANTED                      Aug 20, 2014
65             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
66             EXTENSION OF TIME GRANTED                      Aug 20, 2014
67             INCOMING- EXT TIME TO OPPOSE FILED             Aug 20, 2014
68             EXTENSION OF TIME GRANTED                      Aug 20, 2014
